Per Curiam.
Respondent moves to strike the statement of facts for the reason that it was not filed within the time-limited by the statute. Judgment was entered on November-15, 1909. A statement of facts was filed in the office of the clerk of the superior court February 2, 1910, and settled by the court March 15, 1910. No order or stipulation extending the time for filing appears in the record, and the-motion should be allowed. State v. Aschenbrenner, 45 Wash. 125, 87 Pac. 1118, and cases there cited. This conclusion-requires an affirmance of the judgment, as none of the errors, assigned can be reviewed without the aid of the evidence.
Judgment is affirmed.